El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
El presente recurso de certiorari nos permite explorar, en relación con la garantía contra registros y allanamientos irrazonables contemplada tanto en el Art. II, Sec. 10 de nuestra Constitución, L.P.R.A., Tomo 1, como en la En-mienda IV de la Constitución de Estados Unidos de Amé-rica, L.P.R.A., Tomo 1, la validez del consentimiento presta-do por un invitado o visitante de una residencia a que se efec-túe un registro o allanamiento en la misma. El recurso, adi-cionalmente, nos brinda la oportunidad de expresarnos so-bre el punto de si la conducta observada por uno de los resi-dentes de dicho hogar —uno de los aquí peticionarios— al no objetar expresamente la entrada y presencia de los agentes del orden público en dicha residencia constituyó un consenti-miento implícito del registro efectuado. Por último, y de con-cluir que la actuación de cualquiera de dichas personas constituyó un consentimiento válido a la realización del re-gistro, el recurso nos permite señalar los límites o la exten-sión del mismo.
h — I
Como a la 1:30 P.M. del 18 de diciembre de 1985 se reci-bió, por el Sgto. Luis F. Santiago, en la Sección Contra el Crimen Organizado de la Policía de Puerto Rico una llamada telefónica de una persona —voz de hombre— que se negó a identificarse, en la cual se informaba que en el Núm. 153 de la Calle 9 de la Barriada Israel, Hato Rey, Puerto Rico, se escondía el prófugo de la justicia Manuel De Jesús Castro, quien acostumbraba llegar a dicha casa de madrugada. La persona, adicionalmente, brindó una descripción de la resi-*433deneia. Recibida la llamada, el sargento Santiago procedió a cotejar si en los récord de la agencia policíaca existía una requisitoria en relación con dicha persona, confirmando el hecho. Procedió, entonces, esa misma tarde a trasladarse a la Barriada Israel donde verificó la existencia de la residen-cia en la mencionada dirección.
A eso de las 7:00 A.M. del 19 de diciembre de 1985 el sargento Santiago, en compañía de los agentes Ríos y Ro-sado, se personó a la dirección antes indicada procediendo a “tocar” en la puerta de la residencia. Abrió la misma una dama —a quien los agentes no conocían, enterándose luego que responde al nombre de Sofía Gascot Hernández— a quien el sargento Santiago, luego de identificarse como miembro de la Policía de Puerto Rico, preguntó por el para-dero del prófugo De Jesús Castro.
La señora Gascot Hernández, alegadamente, contestó que allí no había ningún prófugo y que la Policía podía en-trar a la casa a verificar dicho hecho, invitación que aceptó el sargento Santiago y el agente Ríos, permaneciendo el agente Rosado fuera de la casa. Al entrar los dos referidos funcionarios públicos al interior de la residencia notaron la presencia en la sala de la misma de tres personas, los aquí peticionarios David Ortiz Rodríguez y Fernando Narváez Cruz y un menor de edad, quienes, alegadamente, no objeta-ron la entrada, y presencia, en la casa de los agentes del orden público.
Mientras el agente Ríos permanecía observando a las cuatro personas antes mencionadas en la sala de la casa, el sargento Santiago —con el propósito de verificar si el pró-fugo se encontraba o no— se dirigió al baño de la casa pu-diendo observar en el mismo, detrás de la “bacineta”, una escopeta de cañón recortado. Luego de ocupar dicha arma de fuego, pudo observar que en el piso había una “carterita”, de la cual sobresalían numerosos cigarrillos que, según su expe-*434rienda, eran “dgarrillos de marihuana”.(1) Habiéndose in-cautado de la carterita y su contenido, al mirar hacia la co-cina de la casa el sargento Santiago observó en una mesa un “peine” de balas propio de una pistola, el cual igualmente ocupó. Al salir de la casa con los cuatro ocupantes de la misma, el agente Rosado le informó al sargento Santiago que “alguien” había tirado por una ventana de la casa una pistola cargada con balas.
Procede, por último, que se enfatice que la señora Gascot Hernández no residía en la referida casa, perteneciendo la misma al padre del peticionario David Ortiz Rodríguez, quien sí vivía en dicha residencia.
Radicados pliegos acusatorios contra los aquí peticiona-rios Ortiz Rodríguez y Narváez Cruz por infracción al Art. 401 de la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. see. 2401, y por infracción a los Arts. 5 y 6 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. sees. 415 y 416, éstos solicitaron la supresión de la evidencia ocupada por la Policía de Puerto Rico por el fundamento, en síntesis, de que la misma había sido obtenida en violación de las disposiciones del Art. II, Sec. 10 de la Constitución del Estado Libre Aso-ciado de Puerto Rico, supra.
El Tribunal Superior de Puerto Rico, Sala de San Juan(2) —luego de celebrar la correspondiente vista evidenciaría donde testificó, como único testigo, el Sgto. Luis F. Santiago— declaró sin lugar en corte abierta la referida moción de supresión de evidencia. Al así resolver, expresó el magis-trado que presidió la vista:
Mire, compañero, el problema aquí es que yo tengo eviden-cia, no me corresponde a m[í] darle credibilidad en este mo-mento, de que la persona que abre la puerta co[ge] y hace una *435invitación a los agentes a registrar la casa para fines de cercio-rarse de que allí está el prófugo y es como consecuencia de ese acto de la persona que abre la puerta y que los agentes entran. Esa es la prueba, esa es la prueba que yo tengo aquí.
A los agentes en ese momento no se le puede pedir que ellos identifiquen, que ellos le exijan una identificación a la persona como que la persona es la dueña, ellos tienen que presumir que la persona que abre la puerta y que le hace una invitación para que entren y registren, pues, es una persona que está autorizada, es con posterioridad a ese momento que ellos se enteran que es una persona que está allí de visita y que el dueño es otra persona. Distinto sería la situación si los agentes cuando llegan a esa casa conocen cuál es el dueño y entran sin autorización de ese dueño. T.E., págs. 41-42.
Inconformes, los referidos peticionarios comparecieron —vía certiorari— ante este Tribunal imputándole error al tribunal de instancia “al declarar sin lugar la moción de su-presión de evidencia radicada”. Originalmente nos negamos a expedir el auto solicitado. Posteriormente, en reconsidera-ción, expedimos el mismo. Estando en condiciones de resolver el recurso radicado, procedemos a así hacerlo.
t — I I — I
El Art. II, Sec. 10 de la Constitución del Estado Libre Asociado de Puerto Rico, en lo pertinente, dispone:
No se violará el derecho del pueblo a la protección de sus personas, casas, papeles y efectos contra registros, incauta-ciones y allanamientos irrazonables.
Sólo se expedirán mandamientos autorizando registros, allanamientos o arrestos por autoridad judicial, y ello única-mente cuando exista causa probable apoyada en juramento o afirmación, describiendo particularmente el lugar a regis-trarse, y las personas a detenerse o las cosas a ocuparse. Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 299.
*436Por su parte, la Enmienda Cuarta de la Constitución federal dispone:
No se violará el derecho del pueblo a la seguridad de sus personas, hogares, documentos y pertenencias, contra regis-tros y allanamientos irrazonables, y no se expedirá ningún mandamiento, sino a virtud de causa probable, apoyado por juramento o promesa, y que describa en detalle el lugar que ha de ser allanado, y las personas o cosas que han de ser dete-nidas o incautadas. Emda. IV¡ Const. E.U., L.P.R.A., Tomo 1, ed. 1982, pág. 186.
Es un principio firmemente establecido que todo registro, allanamiento o incautación realizada sin orden judicial previa es irrazonable per se, sujeto a contadas excepciones de alcance rigurosamente definido. Schneckloth v. Bustamonte, 412 U.S. 218 (1973); Katz v. United States, 389 U.S. 347, 357 (1967); Chambers v. Maroney, 399 U.S. 42, 51 (1970); Coolidge v. New Hampshire, 403 U.S. 443, 454-455 (1971); Pueblo v. Vázquez Méndez, 117 D.P.R. 170 (1986); Pueblo v. Falú Martínez, 116 D.P.R. 828 (1986); Pueblo v. Lebrón, 108 D.P.R. 324 (1979). Esto es, una vez el acusado establece que el registro o incautación fue sin orden judicial, surge una presunción de invalidez, y corresponde al Ministerio Público demostrar que el registro realizado fue uno legal y razonable. Pueblo v. Vázquez Méndez, ante.
Igualmente establecido está que una de las excepciones a la anterior regla lo constituye el registro llevado a cabo a base de un consentimiento válido. Davis v. United States, 328 U.S. 582, 593-594 (1946); Zap v. United States, 328 U.S. 624, 630 (1946); Schneckloth v. Bustamonte, ante; United States v. Matlock, 415 U.S. 164 (1974). Para que dicho consentimiento sea válido, se requiere que éste sea voluntario, Schneckloth v. Bustamonte, ante, y que sea prestado por quien tenga autoridad para prestarlo. United States v. Matlock, ante.
*437Según establecido por el Tribunal Supremo de los Estados Unidos en United States v. Matlock, ante, una persona no tiene que poseer un interés legal en la propiedad para consentir válidamente a que la misma sea registrada. Lo que se requiere es que la persona que presta el consentimiento posea una “autoridad común u otra relación suficiente con respecto a la propiedad a ser registrada”. (Traducción nuestra.) íd., pág. 171.
El concepto de “autoridad común ... con respecto a la propiedad” a su vez fue interpretado por dicho Tribunal en el citado caso como que “depende del uso mutuo de la propiedad por personas que generalmente tienen un acceso o control conjunto [con respecto a la propiedad] en cuanto a varios propósitos, de tal forma que es razonable reconocer que cualquiera de los cohabitantes tiene el derecho de permitir la inspección por derecho propio y que los otros han asumido el riesgo de que uno de ellos pueda permitir que el área común sea registrada”. (Traducción nuestra y énfasis suplido.) United States v. Matlock, ante, pág. 171 esc. 7. De esta manera, se ha permitido que una tercera persona — quien no es la dueña de la propiedad a ser registrada— preste un consentimiento válido para que se lleve a cabo el registro de la misma, siempre que cumpla con el citado requisito de “autoridad común u otra relación suficiente con respecto a la propiedad a ser registrada”. Esto a su vez implica que una tercera persona no puede prestar un consentimiento válido para que se registre propiedad que está bajo la posesión exclusiva de otra persona.
Bajo el criterio establecido en United States v. Matlock, ante, el dueño de una propiedad y un mero invitado o visitante suyo no comparten o poseen “autoridad común” sobre la misma. W.R. LaFave, Search and Seizure: A Treatise on the Fourth Amendment, 2da ed., Minnesota, Ed. West *438Pub. Co., 1987, Vol. 3, Sec. 8.5(e), pág. 309. W.E. Ringel, Searches and Seizures, Arrests and Confessions, 2da ed., Nueva York, Clark Boardman Co., 1985, Vol. 1, Sec. 9.5(c), págs. 9-37, 9-38. Acorde con lo anterior se ha resuelto que, de ordinario, un mero invitado o visitante ocasional no puede prestar su consentimiento para que se lleve a cabo un regis-tro de una propiedad que pueda ser efectivo contra el dueño de la misma. State v. Hatton, 389 N.W.2d 229 (Minn. Ct. App. 1986); State v. Manns, 220 Neb. 426, 370 N.W.2d 157 (1985); People v. Wagner, 104 Mich. App. 169, 304 N.W.2d 517 (1981); United States v. Harris, 534 F.2d 95 (7mo Cir. 1976); United States v. Galante, 547 F.2d 733 (2do Cir. 1976).
Conforme con United States v. Harris, ante, y los demás casos sobre este particular, la determinación sobre si el consentimiento prestado por el visitante es o no uno válido requiere un cuidadoso examen de la relación particular entre dueño y visitante envuelta en el caso. Esto es, no hay una regla uniforme y categórica al respecto; es necesario examinar la relación particular envuelta. El referido examen puede llevar a la conclusión de que la persona que ha prestado su consentimiento es algo más que un mero visitante ocasional de la propiedad y que posee, por tanto, la “autoridad común” o la relación con la propiedad requerida bajo el criterio establecido en United States v. Matlock, ante.
Así, a manera de ejemplo, tenemos que en otras jurisdic-ciones se ha decretado inválido el consentimiento prestado por una persona que utiliza ocasionalmente un apartamento, y que luego de ausentarse el arrendatario del mismo, perma-nece en él, cuando la persona no residía en dicho aparta-mento, no poseía una llave del mismo y el arrendatario le había dado instrucciones de cerrar con llave el apartamento cuando se marchara, United States v. Harris, ante; cuando la persona que presta el consentimiento ha pernoctado una noche en el apartamento (overnight guest), People v. Wag*439ner, ante; cuando la persona que presta el consentimiento es un mero amigo del dueño de la residencia, State v. Manns, ante.
Por otra parte, y a manera de ilustración, se ha estimado suficiente por otros tribunales el consentimiento prestado, entre otros casos, por un visitante que es más que un visi-tante ocasional y que “estaba a cargo de la residencia”, United States v. Turbyfill, 525 F.2d 57, 58-59 (8vo Cir. 1975); cuando la persona es hija de los dueños de la residencia y está a cargo de la misma durante la ausencia temporera de sus padres, Garr v. Commonwealth, 463 S.W.2d 109 (Ky. Ct. App. 1971); cuando el dueño de la propiedad deja a la persona a cargo de la misma durante su ausencia, aun cuando no hay una relación de familia entre ellos, Morrison v. State, 508 S.W.2d 827 (Tex. Crim. Ct. App. 1974); cuando la persona es amiga del dueño del apartamento, ha pernoctado ocasio-nalmente en el mismo, y conoce a una de las personas que pretenden entrar, por ser hermana del dueño, Nix v. State, 621 P.2d 1347 (Alaska 1981); cuando la persona es hermano del dueño de la residencia, un frecuente visitante de la misma, y siempre se le había permitido invitar amistades a dicha residencia, People v. Shaffer, 444 N.E.2d 1096 (Ill. Ct. App. 1982).
Ahora bien, se ha resuelto que un registro es válido cuando un agente de la Policía, “‘de buena fe, descansa] en la autoridad que, aunque equivocada, razonablemente aparen[ta] tener [una tercera] persona para consentir a un registro’”. (Traducción nuestra.) Snyder v. State, 738 P.2d 1303 (Nev. 1987), citando a United States v. Sledge, 650 F.2d 1075, 1081 (9no Cir. 1981); United States v. Hamilton, 792 F.2d 837, 842 (9no Cir. 1986); Nix v. State, ante, pág. 1349; People v. Gorg, 45 Cal. 2d 776, 291 P.2d 469 (1955). *440LaFave, op. cit., Sec. 8.3(g), págs. 261-271.(3) Esto no signi-fica que la Policía pueda proceder sin más en circunstancias ambiguas o que pueda razonablemente proceder basándose en las afirmaciones de autoridad de la persona que presta el consentimiento, si dichas afirmaciones aparentan ser irrazo-nables. Nix v. State, ante, pág. 1350; LaFave, op. cit., See. 8.3(g), pág. 268 n. 116. Lo que es más, aun cuando la Policía lleva a cabo una investigación, su conclusión —a base de la información que recibe— a los efectos de que la persona efectivamente tenía la autoridad para consentir al registro, debe ser una “razonable”. LaFave, op. cit., págs. 266-269.
HH HH ) — H
Al aplicar el análisis consistentemente empleado en este tipo de casos por otros tribunales a la situación de hechos que hoy nos ocupa, nos percatamos de que el récord está huérfano de evidencia sobre ello. Todo lo que se desprende del mismo récord es que la señora Gascot Hernández, quien le abrió la puerta a los agentes de la Policía y los invitó a pasar y a buscar al prófugo, no vivía en la residencia aquí registrada, y que sólo se encontraba de visita en la misma.(4) *441No hay evidencia alguna de que esta señora fuera un familiar del dueño de la casa y/o que estuviera a cargo de la misma durante la ausencia del dueño, de cuán frecuentemente visi-taba dicha residencia, si tenía llaves de la misma, etc. En fin, es imposible determinar qué tipo de relación tenía ella con la residencia y sus dueños para poder determinar si poseía la “autoridad común” requerida por United States v. Matlock, ante. Ante esta situación, es inescapable concluir que el con-sentimiento que la señora Gascot prestó al registro de la re-sidencia aquí envuelta, y que era propiedad del padre de uno de los peticionarios, no fue válido, por ser ella una mera visi-tante ocasional de dicha residencia y no poseer la “autoridad común” requerida sobre la misma.
Tampoco puede considerarse válido el consentimiento prestado por ella bajo la doctrina de la autoridad aparente antes mencionada. Como hemos expresado, en esta clase de situaciones la Policía viene en la obligación de indagar razonablemente respecto a la autoridad de la persona que presta el consentimiento al respecto. Como cuestión de hecho, se desprende de la jurisprudencia relativa a la doctrina de la autoridad aparente, que siempre ha habido una manifestación de la persona que presta el consentimiento a los efectos de que posee la autoridad para permitir el registro, o la Policía ha poseído algún tipo de información previa *442con respecto a dicha autoridad(5) Es esto precisamente lo que da base a la buena fe de los agentes de la Policía y les permite llegar a una creencia o conclusión razonable de que la persona que representa tener la autoridad para permitir un registro de verdad la tiene.
En este caso, el sargento Santiago declaró que al llegar a la residencia tocó a la puerta, la cual abrió una señora que luego se enteró respondía al nombre de Sofía Gascot; que tanto él como los otros agentes que lo acompañaban se iden-tificaron; que él le preguntó a la señora Gascot que dónde estaba el prófugo; que ella contestó que allí no había ningún prófugo y le dijo que podía entrar a verificar.
Ni dicho agente ni ninguno de los otros inquirió de esta señora si ella era la dueña de la casa o sobre el tipo de rela-ción que tenía con la misma o qué hacía ésta allí. Bien pudo haber sido, como aparentemente resultó ser, una mera visi-tante. También pudo haber poseído la “autoridad común” o la “relación suficiente con respecto a la propiedad” requerida bajo United States v. Matlock, ante, para prestar un consen-timiento válido. Pero esto no llegó a conocimiento de los *443agentes de la Policía. Ni ellos se lo preguntaron ni ella lo manifestó.
La Policía tampoco poseía información previa alguna con respecto a la relación de esta señora con la propiedad aquí envuelta y por consiguiente, con su posible autoridad para permitir un registro de la misma. No habían prestado vigi-lancia anteriormente a la casa para ver si esta señora estaba o no residiendo allí, o cuán frecuentemente iba a la misma, o si se había quedado “a cargo” de ésta, o si tenía llaves para entrar, etc. No tenían absolutamente nada en qué fundar su creencia de que dicha señora tenía la autoridad para permi-tir un registro de la casa.
En aras de la protección de los derechos constitucionales envueltos en este tipo de situaciones, cuando se invoca la doctrina de la autoridad aparente, pretendiéndose que los agentes de la Policía descansen en las representaciones de autoridad de una determinada persona para consentir a un registro, deben observarse rigurosamente los requisitos de la misma. Resolvemos, en su consecuencia, que cuando los agentes de la Policía no posean información previa sobre la autoridad de una persona para consentir a un registro, producto dicha información de una razonable investigación, éstos deberán indagar al respecto en el momento de solicitar el consentimiento, pidiéndole a la persona que se identifique e inquiriéndole sobre si es la dueña de la propiedad o la relación que tiene con la misma.
> H-1
Habiendo determinado que el consentimiento prestado por la señora Gascot fue insuficiente o inválido, analizamos la cuestión de si el peticionario Ortiz Rodríguez tenía la su-ficiente “autoridad común” sobre la residencia como para po-der “consentir” al registro de la misma y, en segundo lugar, el punto de si la actitud pasiva y silente de dicho peticionario *444al no objetar en ningún momento la entrada, y presencia, de los agentes del orden público a la referida residencia consti-tuyó un consentimiento implícito o tácito al registro efec-tuado.
Respecto a la primera de estas interrogantes, procede que se señale que la única prueba presentada en la vista evidenciaría celebrada ante el tribunal de instancia —recor-daremos que la parte peticionaria tuvo a bien no presentar prueba alguna— demuestra que Ortiz Rodríguez es una persona adulta, hijo del dueño de la residencia, y que residía en la misma. A nuestro entender, ello —cuando menos prima facie— es suficiente para determinar que esta persona tenía la “autoridad común” sobre dicha residencia, requerida por la jurisprudencia aplicable, para consentir o permitir el re-gistro efectuado. United States v. Matlock, ante; Garr v. Commonwealth, ante.
Respecto a la segunda de las interrogantes, debe recor-darse que la prueba presentada demuestra que Ortiz Rodrí-guez se encontraba junto al otro peticionario —Narváez Cruz— y un menor de edad, en la sala de la casa, lugar donde entran los agentes inmediatamente que logran acceso a la misma.(6) No surge de dicha prueba que Ortiz Rodríguez — ni ninguno de los otros— hubiese objetado en forma alguna la entrada y presencia de los agentes en la casa.
Sabido es que el “titular” de la protección constitucional contra registros y allanamientos irrazonables puede renunciar, expresa o tácitamente, a su derecho ante un registro sin orden previa. Esta renuncia se puede deducir “del acto del acusado de permitir la entrada del agente, o cuando se puede establecer que hubo una invitación implícita de su *445parte”. Pueblo v. Seda, 82 D.P.R. 719, 729 (1961). La doc-trina, sin embargo, requiere que esa renuncia sea voluntaria. Pueblo v. Seda, ante, págs. 728-729; Pueblo v. Acevedo Escobar, 112 D.P.R. 770, 776-777 (1982). Entre “los factores de-terminantes sobre si medió o no una renuncia expresa o tácita [están]: (1) si ha habido fuerza o violencia; (2) si el registro se realizó después de un arresto, y (3) si se encon-traban otras personas presentes”. Pueblo v. Acevedo Escobar, ante, pág. 777; Pueblo v. Seda, ante, pág. 729.
En el presente caso no existe prueba de que mediara co-acción alguna de parte de los agentes del orden público. Tampoco se alega que los agentes utilizaran fuerza o violen-cia. Es correcto que los funcionarios no solicitaron permiso expreso de Ortiz Rodríguez para entrar y registrar la casa. Ello no obstante, se puede hacer la inferencia lógica y razo-nable de que éste consintió al registro; resulta difícil pensar que esta persona no se percatara de que el propósito de dichos agentes al entrar a la residencia era uno de índole inves-tigativa.
Por otro lado, se puede, inclusive, razonablemente inferir que Ortiz Rodríguez tenía pleno conocimiento de la conver-sación sostenida entre la señora Gaseot y los agentes del or-den público. La conversación entre estas personas ocurrió en el área de la puerta de la casa, la cual está, según la prueba, inmediatamente al lado de donde se encontraba Ortiz Rodrí-guez. Resulta razonable la inferencia de que él escuchó dicha conversación. Tampoco objetó en ese momento el consenti-miento prestado por la señora Gaseot.
Debido a todo lo anteriormente expresado, somos del cri-terio —y así lo resolvemos— que en el presente caso el peti-cionario Ortiz Rodríguez, persona con autoridad para ello, consintió, implícita o tácitamente, al registro efectuado.
*446V
Establecida la existencia de un consentimiento válido para el registro aquí efectuado por una persona con autoridad para ello, el alcance de dicho registro será tan amplio como los términos del consentimiento prestado. Un registro por consentimiento será razonable siempre que se mantenga dentro de los límites del consentimiento prestado y se ajuste a los propósitos del mismo. Debe además limitarse a las áreas donde razonablemente pueda encontrarse escondido el artículo o persona objeto del registro. State v. Valencia Olaya, 736 P.2d 495, 499 (N.M. App. 1987); United States v. Dichiarinte, 445 F.2d 126 (7mo Cir. 1971). LaFave, op. cit., Sec. 8.1(c), págs. 160-174; Ringel, op. cit., See. 9.4, págs. 9-29 a 9-30.
Bajo las circunstancias de este caso, el consentimiento implícito prestado por el peticionario Ortiz Rodríguez, al no objetar la entrada y presencia de la Policía en su residencia, fue uno amplio: en busca de un prófugo, quien, natural-mente, podía estar escondido en cualquier parte de la casa.
Demás está decir que si en el curso de un registro la Policía, actuando dentro de los límites del mismo, descubre evidencia delictiva a plena vista, puede incautarse válidamente de la misma. United States v. Dichiarinte, ante, pág. 130; Warden v. Hayden, 387 U.S. 294 (1967); Pueblo v. Lebrón, ante; Pueblo v. Dolce, 105 D.P.R. 422 (1976); LaFave, op. cit., Sec. 8.1(c), págs. 166-168.
A base de la prueba presentada, fue correcta la decisión emitida por el foro de instancia; esto es, la evidencia obte-nida en el registro aquí efectuado, objetada por los peticiona-rios, fue legalmente ocupada por haber estado a plena vista. No procedía la supresión de la misma.
Por último, carece de validez el argumento de los peticio-narios a los efectos de que el registro fue ilegal debido a que *447la confidencia que lo originó fue insuficiente e inválida; esto por no haberse establecido ninguno de los requisitos juris-prudenciales para su validez como fuente determinante de causa probable para el allanamiento, registro y arrestos efectuados. Véase Pueblo v. Díaz Díaz, 106 D.P.R. 348 (1977).
En el presente caso no es necesario entrar a determinar la suficiencia de la referida confidencia. El registro y posterior arresto de los peticionarios fue consecuencia de la evi-dencia delictiva a plena vista descubierta por la Policía, una vez obtenido un consentimiento válido para entrar en la resi-dencia en busca del prófugo. Es ahí que surgen los motivos fundados para la ocupación de dicha evidencia y no con la confidencia.
Por los fundamentos anteriormente expuestos, se expide el auto y se dictará sentencia confirmatoria de la resolución recurrida. Se devuelve el caso a instancia para ulteriores procedimientos compatibles con lo aquí resuelto.
El Juez Asociado Señor Hernández Denton emitió opi-nión concurrente y disidente.

 La carterita contenía exactamente veintiséis (26) cigarrillos de marihuana.


 Hon. Miguel A. Rivera Arroyo, Juez Superior.


 Según W.R. LaFave, Search and Seizure: A Treatise on the Fourth Amendment, 2da ed., Minnesota, Ed. West Pub. Co., 1987, Vol. 3, Sec. 8.3(g), aunque el Tribunal Supremo federal nunca se ha pronunciado en cuanto a esta doctrina, hay bases razonables para pensar que la adoptaría de llegarle la oportu-nidad. No obstante, éste añade que “... si el Tribunal [Supremo] adopta la doc-trina de la autoridad aparente, esperamos que los Jueces hagan meridianamente claro que la creencia de la Policía debe ser razonable y que esto no significa que la Policía puede proceder sin investigación en circunstancias ambiguas o aceptar siempre, sin más, la asunción aparente de la persona que presta el consenti-miento, a los efectos de que ésta posee autoridad para permitir el registro. Esto es, la doctrina de la autoridad aparente no debe ser aplicada en la manera flexible e indiscriminada en que ha sido generalmente utilizada por los tribunales de California”. (Traducción nuestra y nota al calce omitida.) LaFave, op. cit, pág. 266.


 No estamos llevando a cabo un análisis exhaustivo sobre la validez del consentimiento prestado por una tercera persona en todo tipo de contexto o rela-ción; como por ejemplo, cónyuges, padres, hijos menores, arrendadores y arren-*441datarios, etc. Claro está, al ser el criterio establecido en United States v. Matlock, 415 U.S. 164, 171 (1974) —el de “autoridad común u otra relación sufi-ciente con respecto a la propiedad a ser registrada”- — ■ el elemento crucial para determinar la validez del consentimiento prestado por una tercera persona en general, el mismo debe ser aplicado a toda situación. Ahora bien, en cuanto a la determinación de si existe esa “autoridad común u otra relación suficiente” en esa relación en particular, debe acudirse a los principios establecidos por la jurispru-dencia relativa a cada contexto específico. Para una discusión relativamente deta-llada sobre otros tipos de relaciones, véanse: LaFave, op. cit., Secs. 8.4-8.6, págs. 274-331; W.E. Ringel, Searches and Seizures, Arrests and Confessions, 2da ed., Nueva York, Clark Boardman, Co., 1985, Secs. 9.5(a) — 9.5(e), págs. 9-32 a 9-43.


 Véanse jurisprudencia ilustrativa en LaFave, op. cit, Sec. 8.3(g), págs. 261-271. A manera de ejemplo, véanse: United States v. Isom, 588 F.2d 858 (2do Cir. 1978) (fue válido el consentimiento prestado por un arrendatario para el re-gistro de una caja fuerte propiedad de alguien que se hospedaba en el lugar, pero que no reclamó ser su propietario cuando la Policía le preguntó); State v. Lucero, 692 P.2d 287 (1984) (consentimiento válido para el registro de un locker, ya que la persona que lo prestó poseía las llaves y su nombre figuraba en el contrato de arrendamiento); Spears v. State, 605 S.W.2d (Arkansas 1980) (consentimiento válido por ser prestado por una mujer quien dijo estar a cargo de la casa de su hijo mientras éste estaba ausente); Jackson v. Unites States, 404 A.2d 911 (D.C. Ct. App. 1979) (consentimiento prestado por el marido para registrar el carro de su esposa fue válido, ya que éste describió el carro en presencia de su esposa como “nuestro carro”); State v. Christian, 26 Wash. App. 542, 613 P.2d 1199 (1980), confirmado, 95 Wash. 2d 655, 628 P.2d 806 (1981) (consentimiento prestado por el arrendador para registro contra su arrendatario fue válido, ya que el arrendador le manifestó a la Policía que el arrendatario se había marchado, aun cuando tanto el arrendador como la Policía desconocían que el arrendata-rio había regresado).


 Surge de la transcripción de la vista sobre supresión de evidencia, a la pág. 10, que a la entrada de la casa estaba la sala.